Citation Nr: 1141982	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 19, 1996, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to March 1945 and from July 1946 to June 1949.  The Veteran died in June 1951; the present appellant is his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection for the cause of the Veteran's death effective from January 19, 1996.

The RO subsequently continued the denial of an earlier effective date in administrative decisions issued in March 2000 and November 2003.

The appellant testified in RO hearings in July 1999 and October 2003.

The Board remanded the case to the RO in December 2006.  Then, in June 2008, the Board issued a decision that denied the claim for an effective earlier than January 19, 1996, for the grant of service connection for the cause of the Veteran's death.  The appellant appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in February 2011 affirming the Board's decision in part and vacating the decision in part.  

The appeal is presently before the Board for action consistent with the Court's February 2011 memorandum decision.  

The issue of whether there is clear and unmistakable error (CUE) in a prior Board decision is the subject of a separate decision under a separate docket number, which will be sent to the appellant under separate cover.
FINDINGS OF FACT

An August 1975 correspondence from the appellant does not constitute an unresolved claim of service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

An effective date earlier than January 19, 1996 for the grant of service connection for the cause of the Veteran's death is not assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c).  

In the present appeal, the law, and not the facts, is dispositive of the claim.  Therefore, the duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, the appellant was notified of the reasons for the denial of the claim, and she has been afforded the opportunity to present evidence and argument with respect to the claim.  Consequently, the Board finds that all duties to notify and assist have been satisfied.  

II.  Analysis

In the present case, the appellant contends that an effective date earlier than January 19, 1996, is warranted for service connection for the cause of the Veteran's death.

Previously, in a June 2008 decision, the Board denied an effective earlier than January 19, 1996, for the grant of service connection for the cause of the Veteran's death.  The Board first determined that a June 1955 RO rating decision, which denied service connection for the cause of the Veteran's death, was affirmed by a June 1959 Board decision.  The Board's June 2008 decision further found that the appellant resubmitted a claim of service connection for the cause of the Veteran's death on January 19, 1996, which was granted by the July 1999 rating decision on appeal.  Finally, the Board found that there were no unresolved claims of service connection for the cause of the Veteran's death prior to January 19, 1996.  In reaching this determination, the Board found that a March 1973 letter from the appellant was a status inquiry rather than an informal claim.  

The appellant appealed the June 2008 Board decision to the Court, which affirmed the Board in part.  In particular, the Court affirmed the Board's finding that a March 1973 correspondence from the appellant was not an informal claim for death benefits.  However, the Court also vacated the Board's decision in part.  Specifically, the Court remanded the matter to consider whether an August 1975 correspondence from the appellant constitutes a pending informal claim of entitlement to service connection for the cause of the Veteran's death.

Consistent with the directives in the Court's memorandum decision, the sole issue presently before the Board concerns whether an August 1975 correspondence from the appellant's constitutes a pending informal claim of entitlement to service connection for the cause of the Veteran's death.  See, e.g., Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (the law of the case doctrine precludes the Board from addressing issues previously decided by an appellate court).  

Upon careful consideration, the Board finds that the appellant's claim must be denied.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1316; 38 C.F.R. § 3.310.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation.  Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  

A specific claim in the form prescribed by VA must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.152(a).  A claim by a surviving spouse or child for compensation or dependency and indemnity compensation (DIC) will also be considered to be a claim for death pension and accrued benefits, and a claim by a surviving spouse or child for death pension will be considered to be a claim for death compensation or dependency and indemnity compensation and accrued benefits.  See 38 C.F.R. § 3.152(b)(1).  

Specific to claims received after a final disallowance, the effective date of service connection is the date of receipt of the new claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Under 38 C.F.R. § 3.155(a), an informal claim consists of any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris.  In other words, a claim consists of "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Once a claim has been filed, VA is required to act on the claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Moreover, VA must adjudicate all claims "reasonably raised by a liberal reading" of all evidence and pleadings in a claims file, although a claim must be reasonably raised by the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85, 88 (2009).  However, claimants "have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits."  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Consequently, "[w]here the VA notifies a claimant of the need for further evidence and the claimant fails to respond within one year of that notice, the claim is deemed to have been abandoned."  Id.; see also 38 C.F.R. § 3.158 (1975).  

In the present case, the appellant wrote in her August 1975 correspondence that she "would like to inquire about the status of my claim for death benefits as the legal widow of the [Veteran].  I applied for non-service connected disability pension last year but there's no reply.  Please advise."  The appellant then wrote in a notation: "Regular P.S. prior to October 6, 1945." 

The Board finds that this August 1975 correspondence does not satisfy the requirements necessary to be considered an informal petition to reopen the claim of service connection for the cause of the Veteran's death.  Initially, the Board notes that the August 1975 correspondence is a communication in writing.  Thus, it satisfies one of the requirements to be considered an informal claim.  

However, the appellant identified the benefit she was seeking as "non-service connected disability pension."  The Board recognizes that a formal claim for death compensation will also be construed as a concurrent claim for both DIC and nonservice-connected death pension.  See 38 C.F.R. § 3.152(b)(1) (1975); see also, e.g., Isenhart v. Derwinski, 3 Vet. App. 177 (1992).  The appellant's August 1975 correspondence, however, specifically and expressly identified "non-service connected disability pension."  This is not the situation where she submitted an incomplete or unclear application. To the contrary, she made her intention clear, and the RO had no duty to read her mind and infer that she was also seeking to reopen the previously denied claim of service connection for the cause of the Veteran's death.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5, (2009); Cintron v. West, 13 Vet. App. 251, 259 (1999); 

Finally, and most importantly, the appellant's August 1975 correspondence does not demonstrate an intent to apply for any benefits, including service connection for the cause of the Veteran's death.  See 38 C.F.R. §§ 3.152(b)(1), 3.155(a).  Rather, the appellant's August 1975 correspondence makes clear that she was simply seeking an update on the status of a claim.  The Board finds that this status inquiry, even upon a sympathetic and liberal reading, does not demonstrate an intent to reopen the previously denied claim of service connection for the cause of the Veteran's death.  

For these reasons, the August 1975 correspondence does not constitute an informal claim for cause of the Veteran's death.  See 38 C.F.R. § 3.155(a); See Brokowski, 23 Vet. App. at 85, 88.

Moreover, even if her August 1975 correspondence is considered a petition to reopen the claim of service connection for the cause of the Veteran's death, the appellant abandoned the claim by failing to undertake any further action to pursue the claim.  

In particular, the RO sent the appellant a letter in October 1976 referring to the "reopened claim for death pension benefits as stated in" the August 1975 correspondence.  The RO requested that she complete an enclosed VA Form 21-4100 [Statement of Income and Net Worth], "preferably within 60 days," but no later than "within one year."  The RO sent the October 1976 letter to the mailing address the appellant listed on her August 1975 correspondence, and the letter was not returned as undeliverable.  Thus, the Board may presume that she received the RO's October 1976 letter.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (If correspondence is not returned as undeliverable by the post office, the addressee is presumed to have received the mailing).  

Although the VA Form 21-4100 was not directly pertinent to a petition to reopen a claim of service connection for cause of death, the appellant never replied to the RO's request for information.  She submitted no information pertinent to either a claim of service connection for cause of the Veteran's death or nonservice-connected death pension.  Once she failed to respond to the request for information, the RO was obligated to undertake no further action in connection with her August 1975 correspondence.  See, e.g., 38 C.F.R. § 3.158(a) ("After the expiration of 1 year, further action will not be taken unless a new claim is received.").  

In light of the foregoing, the Board finds that the appellant's August 1975 correspondence does not constitute a pending informal claim to reopen the previously denied claim of service connection for the cause of the Veteran's death.  Accordingly, the present claim on appeal must be denied.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than January 19, 1996, for the grant of service connection for cause of the Veteran's death is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


